United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
FEDERAL AVIATION ADMINISTRATION,
NATIONAL HEADQUARTERS,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2462
Issued: May 18, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On September 15, 2008 appellant filed a timely appeal from a merit decision of the
Office of Workers’ Compensation Programs’ Branch of Hearings and Review dated August 14,
2008 affirming a February 11, 2008 merit decision of the Office denying his claim. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of appellant’s case.
ISSUE
The issue is whether appellant established that he sustained a lower back injury in the
performance of duty on August 28, 2007.
FACTUAL HISTORY
On September 29, 2007 appellant, a 40-year-old airway system safety specialist, filed a
traumatic injury claim (Form CA-1) for a lower back injury which he alleged occurred on
August 28, 2007. He attributed his injury to an incident when, while moving an air conditioner

transformer with a 2-wheel cart the cart tipped, appellant attempted to catch it, and he felt a
strain in his lower back.
Appellant submitted a collection of medical notes and reports from Dr. Mitchell D.
Pfeiffer, chiropractor, the majority of which were illegible. These reports did not include x-rays
or a diagnosis of subluxation.
By letter dated January 11, 2008, the Office notified appellant that the evidence of record
was insufficient to support that he sustained a diagnosed medical condition as the result of
factors of employment.
Appellant submitted no other evidence in support of his claim, and by decision dated
February 11, 2008 the Office denied his claim because the evidence submitted was insufficient to
establish that he sustained an injury as defined by the Federal Employees’ Compensation Act.
Appellant disagreed and, through counsel, requested an oral hearing. In support of his
request, he submitted a July 21, 2008 report from Dr. Pfeiffer, who reported that x-rays revealed
a subluxation at L5, causing a wedging of the L5 disc space, misalignment of the L5-S1 facet
joints and narrowing of the L5-S1 intervertebral foramen causing nerve impingement of the right
S1 root nerve. She diagnosed appellant with acute lumbar sprain/strain and lumbar disc
displacement. Regarding the cause of the diagnosed subluxation Dr. Pfeiffer stated, “It is the
opinion of this physician with reasonable medical certainty that the accident dated July 28, 2007
was the direct case of the lumbar disc displacement and acute lumbar sprain/strain which was
caused by the L5 vertebral subluxation as demonstrated on x-ray.”
By letter dated May 5, 2008, a telephonic hearing was scheduled for June 10, 2008 at
11:00 a.m. By decision dated August 14, 2008, the Office’s Branch of Hearings and Review
affirmed the Office’s February 11, 2008 decision because appellant failed to establish that he
sustained an injury as defined by the Act. The Branch of Hearings and Review accepted that the
employment incident occurred as alleged.
LEGAL PRECEDENT
An employee seeking benefits under the Act1 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. Regardless of whether the asserted claim involves traumatic
injury or occupational disease, an employee must satisfy this burden of proof.2
Section 10.5(ee) of Office regulations defines a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
1

5 U.S.C. §§ 8101-8193.

2

Gary J. Watling, 52 ECAB 278 (2001).

2

workday or shift.3 To determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must determine whether fact of injury is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.4
Neither the mere fact that a disease or condition manifests itself during a period of
employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.5
ANALYSIS
The Office accepted that the employment incident occurred as alleged. It is then
appellant’s burden to submit rationalized medical evidence establishing a diagnosed condition
causally related to the identified employment factors.6 The evidence of record is insufficient to
satisfy appellant’s burden.
The only relevant evidence of record is a collection of notes from Dr. Pfeiffer, the
overwhelming majority of which were illegible. The majority of the legible reports are of no
probative medical value because as a matter of law, under section 8101(2) of the Act,
chiropractors are not considered “physicians” and their reports considered medical evidence, to
the extent that they treat spinal subluxations as demonstrated by x-ray to exist.7 The Office’s
regulations at 20 C.F.R. § 10.5(bb) define subluxation as an incomplete dislocation, offcentering, misalignment, fixation or abnormal spacing of the vertebrae which must be
demonstrable on any x-ray film to an individual trained in the reading of x-rays.8 The record
reflects that Dr. Pfeiffer did not diagnose or treat subluxation as demonstrated by x-rays to exist
in these reports prior to July 21, 2008. Therefore, she was not considered a physician for
purposes of this analysis, prior to her diagnosis of subluxation based upon x-ray evidence. Thus,
the majority of her reports do not constitute medical evidence.9
3

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

4

Gary J. Watling, supra note 2.

5

Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

See Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving
declarations do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
7

5 U.S.C. § 8101(2). See Paul Foster, 56 ECAB 208 (2004); Jack B. Wood, 40 ECAB 95, 109 (1988).

8

20 C.F.R. § 10.5(bb); see also Mary A. Ceglia, 55 ECAB 626 (2004); Bruce Chameroy, 42 ECAB 121 (1990).

9

5 U.S.C. § 8101(3), 20 C.F.R. § 10.311(a). See Thomas W. Stevens, 50 ECAB 288 (1999); George E. Williams,
44 ECAB 530 (1993).

3

However, Dr. Pfieffer’s July 21, 2008 report does contain a diagnosis of subluxation as
revealed by x-rays. Therefore, for purposes of this report and this diagnosis, she does constitute
a “physician” for purpose of the Act. But this medical report remains of limited probative value
as Dr. Pfieffer’s report proffered no rationalized opinion on the causal relationship between the
diagnosed subluxation and appellant’s employment.10 She concluded that there was a
relationship between the incident on August 28, 2007 and appellant’s diagnosed subluxation.
However, Dr. Pfieffer offered no medical explanation as to how the incident would have caused
the diagnosed condition. Causal relationship is a medical issue and the medical evidence
generally required to establish causal relationship is rationalized medical opinion evidence.
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on whether there is a causal relationship between the employee’s diagnosed
condition and the compensable employment factors. The opinion of the physician must be based
on a complete factual and medical background of the client, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the
employee.11
As there is no other competent probative medical evidence of record establishing causal
relationship, appellant has not met his burden.
Therefore, Board finds that appellant did not establish that an injury occurred as a result
of the August 28, 2007 incident.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
sustained an injury in the performance of duty.

10

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value).
11

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 14, 2008 is affirmed.
Issued: May 18, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

